PER CURIAM.
The defendant appeals his convictions and sentences for delivery of cocaine, possession of cocaine, and possession of cocaine with intent to sell. The sentences were imposed on revocation of his probation. The defendant raises on direct appeal the possibility that the convictions arise from a single act of possession. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988). We affirm on all issues because the record on appeal is insufficient to resolve this issue, even after this court gave the appellant opportunity to supplement the record with additional information from the trial court’s existing record. This affirmance is without prejudice to the defendant’s ability to seek post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
FRANK, A.C.J., and HALL and ALTENBERND,. JJ., concur.